Citation Nr: 0514717	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in February 1999, the RO denied the 
veteran's claim for an increased rating for PTSD, then 
evaluated as 30 percent disabling.  A March 2000 rating 
decision confirmed and continued the 30 percent evaluation.  
Based on the receipt of additional evidence, the RO, by 
rating decision dated in July 2000, assigned a 50 percent 
evaluation for PTSD, effective March 2000.  In a rating 
decision dated in January 2001, the RO concluded that there 
was clear and unmistakable error in the February 1999 rating 
action that confirmed and continued the 30 percent evaluation 
for PTSD, and assigned the 50 percent rating, effective 
August 1998.  

The veteran has also appealed a June 2002 rating action that 
denied his claim for a total rating based on individual 
unemployability due to service-connected disability.  This 
case was previously before the Board in March 2003, at which 
time it was remanded, in part, in order to schedule a Travel 
Board hearing.  In November 2003, the veteran withdrew his 
request for a hearing before a Veterans Law Judge.  In a 
decision dated in July 2004, the Board denied the veteran's 
claim for an increased rating for PTSD, and remanded the 
claim for a total rating based on individual unemployability 
due to service-connected disability.  The veteran appealed 
the denial of the claim for an increased rating to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated January 28, 2005, the Court granted a Joint 
Motion to Partially Vacate and Remand (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The veteran asserts that a higher rating is warranted for 
PTSD.  Following a VA psychiatric examination in April 2000, 
the diagnoses included PTSD, major depression and a 
personality disorder.  The examiner assigned a Global 
Assessment of Functioning score of 40.  However, the examiner 
did not differentiate between the manifestations of the 
veteran's service-connected PTSD and the nonservice-connected 
psychiatric disabilities.  It is further noted that a 
personality disorder was again diagnosed at the time of the 
March 2002 VA psychiatric examination, but the examiner again 
did not differentiate between the symptoms of the service-
connected PTSD and the nonservice-connected personality 
disorder.  

As noted above, the claim for a total rating based on 
individual unemployability due to service-connected 
disability was remanded by the Board in its July 2004 
determination.  The RO was directed to furnish a supplemental 
statement of the case that considered all the pertinent 
evidence of record received since issuance of the May 2003 
statement of the case.  There is nothing in the claims folder 
to indicate that such supplemental statement of the case has 
been issued.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
claim for a total rating based on individual unemployability 
due to service-connected disability.  Although the statement 
of the case issued in May 2003 contained the relevant 
provisions of the VCAA, this is not sufficient to comply with 
the law.

In view of the foregoing, the case is hereby remanded to the 
agency of original jurisdiction for the following action:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claim for a 
total rating based on individual 
unemployability due to service-connected 
disability, and what specific evidence, 
if any, he is expected to obtain and 
submit, and what specific evidence will 
be retrieved by VA.  He must also be 
advised to send any evidence in his 
possession pertinent to the appeal to VA.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 1998.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and extent of his PTSD.  All 
necessary tests should be performed.  .  
If there are psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and must specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, such must be specified.  The 
rationale for all opinions expressed must 
be set forth.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If any benefit sought on 
appeal remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  As indicated in 
the July 2004 remand, the RO should issue 
a supplemental statement of the case that 
considers all evidence of record, to 
include the August 2003 VA psychiatric 
examination.  Thereafter, the case should 
be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




